DETAILED ACTION
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/03//2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-2, 7-8, 13-16, 19-24 are pending and under examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 13-16, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lines (US20100061968) in view of Jiang et al. (US20060223838), Lowther et al. (US20070248621) and Zemel et al. (US20170000780)  as evidenced by McCullough (“Effects of Lipid Modification on Progression of Coronary Calcification”, J Am Soc Nephrol 16: S115–S119, 2005).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Lines teaches a method for reducing cholesterol with a first composition comprising Vitamin C (500mg L-ascorbic acid or sodium ascorbate), vitamin B3 and folic acid (vitamin B9); a second composition comprising statin (10-20mg atorvastatin) and niacin; wherein the first and second composition are formed in a single medicament or are formulated separated but administrated concomitant (page 1, [0004, 0009-0010]; page 2, [0018-0019, 0026-0027]). Lines teaches one or more other active ingredients or supplements such as  CoQ10 included with first composition or second composition (page 2, [0020, 0022, 0024]).
Jiang et al. teaches Methods and compositions containing a berberine compound or berberine related or derivative compound are provided for the prevention and treatment of hyperlipidemia, elevated cholesterol, and/or cardiovascular disease in mammalian subjects (abstract). Jiang et al. teaches the second cholesterol lowering agent is selected from plasma HDL-raising agents, cholesterol biosynthesis inhibitors, HMG-CoA reductase inhibitors, HMG-CoA synthase inhibitors, squalene epoxidase inhibitors, squalene synthetase inhibitors, acyl-coenzyme A cholesterol acyltransferase inhibitors, niacinamide, cholesterol absorption inhibitors, bile acid sequestrants, anion exchange resins, hormones, insulin, fibrates, vitamin B6, vitamin B12, vitamin B3, anti-oxidant vitamins, β blockers, angiotensin II receptor (AT1) antagonists, angiotensin-converting enzyme inhibitors, renin inhibitors, platelet aggregation inhibitors, ion exchange resins, omega-3 oils, benfluorex, or cholesterol-uptake inhibitors (claims 97, 100, 103).
Lowther et al. teaches Several natural supplements, such as niacin, inositol hexaniacinate, gugulipid and pantethine have been shown to be effective in lowering
cholesterol levels. Pantethine is a form of pantothenic acid (vitamin B5) that has also been shown to lower cholesterol. It reduces levels of LDL and total cholesterol, and raises HDL levels. Pantethine appears to work by improving fat metabolism and by slowing down production of cholesterol in the liver (page 1, [0002]).
	Zemel et al. teaches Compositions, methods, and kits useful for treating hyperlipidemic conditions and reducing cholesterol provided herein. Such compositions can contain synergizing amounts of nicotinic acid, nicotinamide riboside and/or nicotinic acid metabolites in combination with leucine and/or a leucine metabolite, with or without resveratrol (abstract, claim 104; page 5, [0073]). Nicotinic acid is a form of vitamin B3 (niacin) (page 1, [0003]). The composition further comprises atorvastatin, fluvastatin, pravastatin, lovastatin, simvastatin, pitavastatin, cerivastatin or rosuvastatin (page 7, [0092]).  The subject composition can further comprise one or more therapeutic agents that are herbs and/or supplements. The herbs and/or supplements can have therapeutic effects that are unproven scientifically. The examples of the herbs and/or the supplements can be, but are not limited to: Acai, Alfalfa, Aloe, Aloe Vera, Aristolochic Acids, Asian Ginseng, Astragalus, Bacillus coagulans, Belladonna, Betacarotene, Bifidobacteria, Bilberry, Bilberry, Biotin (B7), Bitter Orange, Black Cohosh, Black Cohosh, Black psyllium, Black tea, Bladderwrack, Blessed thistle, Blond psyllium, Blueberry, Blue-green algae, Boron, Bromelain, Butterbur, Calcium, Calendula, Cancell/Cantron/Protocel, Cartilage (Bovine and Shark), Cassia cinnamon, Cat's Claw, Chamomile, Chasteberry, Chondroitin sulfate, Chromium, Cinnamon, Clove, Coenzyme Q-10, Colloidal Silver Products, Cranberry, Creatine, Dandelion, Dandelion, Devil's claw, DHEA, Dong quai, Echinacea, Ephedra, Essiac/Flor-Essence, Eucalyptus, European Elder (Elderberry), European Mistletoe, Evening Primrose Oil, Fenugreek, Feverfew, Fish oil, Flaxseed, Flaxseed oil, Folate, Folic acid (B9), Garlic, Ginger, Gingko, Ginseng, Glucosamine hydrochloride, Glucosamine sulfate, Goldenseal, Grape Seed Extract, Green Tea, Hawthorn, Hoodia, Horse Chestnut, Horsetail, Hydrazine Sulfate, Iodine, Iron, Kava, Lactobacillus, Laetrile, Amygdalin, L-arginine, Lavender, Licorice, Lycium, Lycopene, Magnesium, Manganese, Melatonin, Milk Thistle, Mistletoe Extracts, Noni, Oral Probiotics, Pantothenic acid (Vitamin B5), Passionflower, PC-SPES, Pennyroyal, Peppermint, Phosphate salts, Pomegranate, Propolis, Pycnogenol, Pyridoxine (Vitamin B6), Red Clover, Red yeast, Riboflavin (Vitamin B2), Roman chamomile, Saccharomyces boulardii, S-Adenosyl-L-Methionine (SAMe), Sage, Saw Palmetto, Selected Vegetables/Sun's Soup, Selenium, Senna, Soy, St. John's Wort, sweet orange essence, Tea Tree Oil, Thiamine (Vitamin B1), Thunder God Vine, Turmeric, Valerian, Vitamin A, Vitamin B12, Vitamin C, Vitamin D, Vitamin E, Vitamin K, Wild yam, Yohimbe, Zinc or 5-HTP (page 7-8, [0093]).

	McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer (abstract).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lines is that Lines  do not expressly teach Vitamin B1, B2, B5, B6, B7, B12  and Vitamin E. This deficiency in Lines is cured by the teachings of Jiang et al., Lowther et al. and Zemel et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lines, as suggested by Jiang et al., Lowther et al. and Zemel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include Vitamin B1, B2, B5, B6, B7, B12 and Vitamin E to the composition reducing cholesterol because they are suitable active agent or supplements for lowering cholesterol. MPEP2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Lines teaches additional active or supplement can be included, vitamin B5 is known and suitable cholesterol lowering agent as suggested by Lowther et al.; vitamin B12 is known and suitable cholesterol lowering agent as suggested by Jiang et al.; Vitamin B1, B2, B5, B6, B7, B9 and B12, and Vitamin E are useful and suitable agents for treating hyperlipidemic conditions and reducing cholesterol as suggested by Zemel et al.;
 it is obvious for one of ordinary skill in the art to include Vitamin B1, B2, B5, B6, B7, B12 and Vitamin E to the composition reducing cholesterol and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-2, 15-16 and 19-24, prior arts teach a method of lowering cholesterol by administering a composition comprising Vitamin C (500mg), 10-20mg atorvastatin, CoQ10, Vitamin B1, B2, B3, B5, B6, B7, B9, B12 and Vitamin E.
Although Lines is silent about prevention or treatment of vascular calcification, this is regarded as inherency of prior art steps. As evidenced by McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer (abstract). Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol reduction. When the cholesterol of such patient is reduced, coronary artery calcification of such patient also get treated.  In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, McCullough teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.
Regarding claims 2, 7-8 and 13-14, Lines teaches reducing cholesterol for all patients with high cholesterol including those with coronary artery calcification issue, regardless whether coronary artery calcification is induced by statins.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-2, 7-8, 13-16, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al. (US20170000780)  in view Lines (US20100061968) of as evidenced by McCullough (“Effects of Lipid Modification on Progression of Coronary Calcification”, J Am Soc Nephrol 16: S115–S119, 2005).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zemel et al. teaching has already been discussed in the above 103 rejection.
Lines teaching has already been discussed in the above 103 rejections and is incorporated herein by reference.
	McCullough teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zemel et al. is that Zemel is silent about amount of Vitamin C and statin. The deficiency of Zemel is cured by Lines.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zemel et al.  as suggested by Lines and  produce the instant invention.
Zemel et al. teaches a composition comprising niacin (B3), statin (atorvastatin), Vitamin C (also known as sodium ascorbate), Vitamin B1, B2, B5, B6, B7, B9 and B12, Coenzyme Q-10 and Vitamin E for treating hyperlipidemic conditions and reducing cholesterol.
One of ordinary skill in the art would have motivated to have 100mg to 10g of vitamin C and 5mg to 100mg (10mg-40mg) of statin because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Lines teaching composition for lowering cholesterol comprising 500mg of Vitamin C and 10-20mg atorvastatin, it is obvious for one of ordinary skill in the art to have 100mg to 10g of vitamin C and 5mg to 100mg (10mg-40mg) of statin and produce instant claimed invention with reasonable expectation of success.
Although Zemel et al.  is silent about prevention or treatment of vascular calcification, this is regarded as inherency of prior art steps. As evidenced by McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer. Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol reduction. When the cholesterol of such patient is reduced, coronary artery calcification of such patient also gets treated.  In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, McCullough teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.
Regarding claims 2, 7-8, 13-14, Zemel et al.  teaches reducing cholesterol for all patients with high cholesterol including those with coronary artery calcification issue, regardless whether coronary artery calcification is induced by statins.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Line and jiang do not teach applicant’s claimed invention that has unexpected superior effect according to Appendix A.
In response to this argument: This is not persuasive. The modified 103 rejection teaches each limitation of applicant’s amended claimed invention. Applicant’s data in appendix A failed to establish unexpected results at least for the following reasons. MPEP 716.02 (b) III, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Firstly. Applicants failed to compare with closest prior art teaching since Lines teaches Vitamin B3 and B9 together with Vitamin C and statin. Secondly, prior arts teach additional vitamin B1-12 are expected to lower cholesterol that results in coronary artery calcification of such patient being treated, thus, those superior effect is actually expected. Thirdly, the data in Appendix A is not in the form of affidavit or declaration. MPEP 716.01 (c), The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. Therefore, no unexpected result has been established, and the 103 rejection is still proper.
 
Applicants argue that there is no teaching of treating coronary artery calcification, and McCullough suggest coronary artery calcification could be prevented by using statin, thus, teaching away for claimed invention.
In response to this argument: this is not persuasive. As discussed in the above 103 rejections, prevention or treatment of vascular calcification is regarded as inherency of prior art steps. As evidenced by McCullough that the lipid profile (primarily low HDL cholesterol, elevated triglycerides, elevated LDL cholesterol, and elevated total cholesterol) are important factors in the calcification process. The annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer. Therefore, there are patient population that requires prevention or treatment of vascular calcification and cholesterol reduction. When the cholesterol of such patient is reduced, coronary artery calcification of such patient also gets treated.  Regarding McCullough teaching away, it is argued that applicants simply misunderstand McCullough teaching. "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). McCullough is only relied on for teaching “the annual progression of CAC (coronary artery calcification) can be reduced from 25 to 30% to 0 to 6% with LDL cholesterol reduction caused by statins and possibly sevelamer” and does not discredit the claimed invention of “treating coronary artery calcification by administering statin and other ingredients wherein coronary artery calcification is induced by statin”. The combination of prior arts teaches composition comprising statin, vitamin C, B3, B5 and B12 for the lowering cholesterol that would inherently resulting in the treating coronary artery calcification. If there is any teach away, applicant’s claimed invention teaches away themselves. Therefore, the 103 rejection is still proper.

Applicants argue that unexpected results to overcome the 103 rejections over Zemel in view of Lines evidenced by McCullough.
In response to this argument: this is not persuasive. As discussed in the abov e response to argument, no unexpected results has been established and the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, 13-16, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10736872. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of applicant’s claimed invention.

Response to argument:
Applicants argue that hold this rejection in abeyance until the pending application is in condition for allowance.
In response to this argument: This is not persuasive. Since no TD is filed, the ODP rejection is maintained for record.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613